Case 8:21-cv-02056-SDM-AAS Document 5 Filed 08/25/21 Page 1 of 2 PageID 33




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

EARL ANTHONY CRAFT, JR.,
        Plaintiff,

v.                                                     Case No. 3:21cv947-LC-HTC

SCOTT BOSHEK, et al.,
     Defendants.
_____________________________/

                                      ORDER

        The magistrate judge issued a Report and Recommendation on August 10,

2021 (ECF No. 3).        The Plaintiff was furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). Plaintiff has indicated that he has no

objection.

        Having considered the Report and Recommendation, I have determined it

should be adopted.

        Accordingly, it is ORDERED:

        1.     The magistrate judge’s Report and Recommendation (ECF No. 3) is

adopted and incorporated by reference in this order.

        2.     This clerk is directed to TRANSFER this action to the United States

District Court for the Middle District of Florida pursuant to 28 U.S.C. §§ 1404,

1406.
Case 8:21-cv-02056-SDM-AAS Document 5 Filed 08/25/21 Page 2 of 2 PageID 34




      3.    The clerk is directed to close this file in the Northern District.

      DONE AND ORDERED this 25th day of August, 2021.



                                   s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:21cv947-LC-HTC
